Case 2:19-cv-00748-JAK-JPR Document 146 Filed 01/06/20 Page 1 of 9 Page ID #:5701




  1 Jeffrey Francis Craft SBN 147186
      jcraft@devlinlawfirm.com
  2 DEVLIN LAW FIRM LLC
      1731 Fox Springs Circle,
  3 Newbury Park, CA 91320

  4 Timothy Devlin (pro hac vice)
      James M. Lennon (pro hac vice)
  5 Veronica Schad (pro hac vice)
      tdevlin@devlinlawfirm.com
  6 jlennon@devlinlawfirm.com
    vschad@devlinlawfirm.com
  7 DEVLIN LAW FIRM LLC
    1526 Gilpin Avenue
  8 Wilmington, DE 19806
    Telephone: (302) 449-9010
  9 Facsimile: (302) 353-4251

 10 Attorneys for Plaintiff Blue Spike LLC,
    Blue Spike International Ltd., and
 11 Wistaria Trading Ltd.

 12

 13                       UNITED STATES DISTRICT COURT
 14                     CENTRAL DISTRICT OF CALIFORNIA
 15                                   SOUTHERN DIVISION
 16 BLUE SPIKE LLC; BLUE SPIKE                )
      INTERNATIONAL LTD.;                     )   Case No. 2:19-cv-00748-JAK-JPR
 17
      WISTARIA TRADING LTD.,                  )
 18                                           )   JOINT REPORT REGARDING
                        Plaintiffs,           )   CASE SCHEDULING AND
 19
                                              )   DISCOVERY
 20         vs.                               )   PURSUANT TO DKT. 144
                                              )
 21
      PANDORA MEDIA, INC.,                    )
 22                                           )
                        Defendant.            )
 23

 24

 25

 26

 27

 28

                            JOINT REPORT PURSUANT TO DKT. 144
Case 2:19-cv-00748-JAK-JPR Document 146 Filed 01/06/20 Page 2 of 9 Page ID #:5702



  1       I. INTRODUCTION
  2         Pursuant to this Court’s December 26, 2019 Order (Dkt. 144), Plaintiffs Blue
  3 Spike LLC, Blue Spike International Ltd., and Wistaria Trading Ltd. (“Blue Spike” or

  4 “Plaintiffs”) and Defendant Pandora Media, LLC (“Pandora” or “Defendant”) hereby

  5 submit this Joint Report addressing case scheduling and the discovery sought by Blue

  6 Spike in order to respond to Pandora’s motion for summary judgment (Dkt. 89).

  7       II. PRE-TRIAL CASE SCHEDULE
  8         The parties provide two alternative proposed schedules below.        The first
  9 schedule is the parties’ proposal if the case proceeds on the infringement theory set

 10 forth in Blue Spike’s existing infringement contentions.        In the event that Blue
 11 Spike’s yet-to-be-served Amended Infringement Contentions are permitted over

 12 Pandora’s objections, the parties have provided a second proposed schedule to

 13 account for additional discovery that may be necessary.

 14         A. Proposed Schedule If Only Existing Infringement Theory Proceeds
 15                      Deadline                      Parties’ Proposed Date
 16         Amended Infringement Contentions             January 15, 20201
 17                   (Dkt. 144 at 2)
 18         Pandora’s Objections to Amended              January 29, 2020
 19              Infringement Contentions
 20                   (Dkt. 144 at 2)
 21         Blue Spike’s Response re Amended             February 5, 2020
 22              Infringement Contentions
 23                   (Dkt. 144 at 2)
 24         Completion of Discovery Relevant                  April 24, 2020
 25

 26
      1
 27  Blue Spike intends to move for an extension of the January 8, 2020 date in the
 28
    Court’s December 26, 2019 Order, (Dkt. 144) due to the intervening holiday period.
                                          1           Case No. 2:19-cv-00748-JAK-JPR
                            JOINT REPORT PURSUANT TO DKT. 144
Case 2:19-cv-00748-JAK-JPR Document 146 Filed 01/06/20 Page 3 of 9 Page ID #:5703



  1         to Pandora’s Motion for Summary
  2                Judgment (Dkt. 89)
  3            Blue Spike’s Supplemental                   May 8, 2020
  4        Opposition to Pandora’s Motion for
  5           Summary Judgment (Dkt. 89)
  6         Pandora’s Reply to Blue Spike’s               May 29, 2020
  7            Supplemental Opposition to
  8          Pandora’s Renewed Motion for
  9                Summary Judgment
 10          Final Infringement Contentions;               July 28, 2020
 11          Expert Reports on issues where
 12        Blue Spike has the Burden of Proof
 13        Final Invalidity Contentions; Expert          August 25, 2020
 14         Reports on issues where Pandora
 15            has the Burden of Proof and
 16        Pandora’s Rebuttal Expert Reports
 17           Blue Spike’s Rebuttal Expert             September 22, 2020
 18                      Reports
 19                Close of Discovery                    October 20, 2020
 20           Last Date to File All Motions            November 17, 2020
 21

 22
           B. Proposed Schedule If Amended Infringement Contentions Permitted
 23
                        Deadline                      Parties’ Proposed Date
 24
                 Amended Infringement                   January 15, 20202
 25

 26
      2
 27  Blue Spike intends to move for an extension of the January 8, 2020 date in the
 28
    Court’s December 26, 2019 Order, (Dkt. 144) due to the intervening holiday period.
                                          2           Case No. 2:19-cv-00748-JAK-JPR
                            JOINT REPORT PURSUANT TO DKT. 144
Case 2:19-cv-00748-JAK-JPR Document 146 Filed 01/06/20 Page 4 of 9 Page ID #:5704



  1               Contentions (Dkt. 144 at 2)
  2            Pandora’s Objections to Amended              January 29, 2020
  3           Infringement Contentions (Dkt. 144
  4                           at 2)
  5             Blue Spike’s Reply re Amended               February 5, 2020
  6           Infringement Contentions (Dkt. 144
  7                           at 2)
  8               Parties to meet and confer to              April 1, 2020
  9           determine whether additional claim
 10              construction is necessary and
 11                submit a proposed briefing
 12                        schedule3
 13            Completion of Discovery Relevant              April 24, 2020
 14            to Pandora’s Motion for Summary
 15                   Judgment (Dkt. 89)
 16               Blue Spike’s Supplemental                   May 8, 2020
 17           Opposition to Pandora’s Motion for
 18              Summary Judgment (Dkt. 89)
 19             Pandora’s Reply to Blue Spike’s              May 29, 2020
 20               Supplemental Opposition to
 21             Pandora’s Renewed Motion for
 22                   Summary Judgment
 23             Final Infringement Contentions;           September 16, 2020
 24             Expert Reports on issues where
 25

 26   3
          Because Blue Spike has not yet served its Amended Infringement Contentions,
 27 Pandora does not yet know if additional claim construction disputes will be

 28
      implicated by those contentions.
                                              3           Case No. 2:19-cv-00748-JAK-JPR
                                JOINT REPORT PURSUANT TO DKT. 144
Case 2:19-cv-00748-JAK-JPR Document 146 Filed 01/06/20 Page 5 of 9 Page ID #:5705



  1        Blue Spike has the Burden of Proof
  2             Final Invalidity Contentions;            October 14, 2020
  3            Expert Reports on issues where
  4              Pandora has the Burden of
  5            Proof/Rebuttal Expert Reports
  6             Blue Spike’s Rebuttal Expert            November 11, 2020
  7                       Reports
  8                 Close of Discovery                  December 16, 2020
  9            Last Date to File All Motions              January 27, 2021
 10

 11     III.   DISCOVERY DISPUTES
 12        Pursuant to this Court’s December 26, 2019 Order (Dkt. 144) (“Order”), the
 13 parties met and conferred on January 3, 2020. Based on the language of the Order,

 14 the parties understood that the present Joint Report should be limited in scope to

 15 discovery issues regarding the infringement theory outlined in Blue Spike’s

 16 September 26, 2018 initial infringement contentions (the “Existing Infringement

 17 Theory”).     As such, this Joint Report is limited to only those discovery disputes
 18 arising directly from the Existing Infringement Theory. (See, in general, Dkt. 136,

 19 Ex. 9.)     The parties agree to address all discovery disputes from Blue Spike’s
 20 Amended Infringement Contentions (if permitted) as such issues arise.

 21        Therefore, only the disputes identified in Chart One of Blue Spike’s
 22 Supplemental Submission Pursuant to Dkt. 131 Seeking Discovery (“Supplemental

 23 Submission”) are addressed here. (See, in general, Dkt. 136, Ex 9.) Blue Spike

 24 reserves all rights to raise discovery disputes related to any of its Amended

 25 Infringement Contentions, including those articulated in Chart Two of the

 26 Supplemental Submission.

 27

 28
                                            4           Case No. 2:19-cv-00748-JAK-JPR
                              JOINT REPORT PURSUANT TO DKT. 144
Case 2:19-cv-00748-JAK-JPR Document 146 Filed 01/06/20 Page 6 of 9 Page ID #:5706



  1         The parties provide the following report regarding discovery arising directly
  2 from the Existing Infringement Theory:

  3       Summary of Discovery                   The Parties’ Discovery Plan
  4 Blue Spike’s RFP Nos. 42, 85,     The parties have conferred regarding the requests
  5 88, 100, and 103, and             for production and interrogatories and believe they
  6 Interrogatory No. 14.             are likely to reach an agreement regarding what
  7                                   further responses are necessary. However, because
  8                                   of the unavailability of Pandora employees due to
  9                                   the holidays, the parties were unable to confirm the
 10                                   agreement before the filing deadline for this
 11                                   Report. The parties will file a supplement no later
 12                                   than Wednesday, January 8, 2020, setting forth the
 13                                   parties’ agreement regarding these requests for
 14                                   production and interrogatories (or their positions, if
 15                                   an agreement cannot be reached).
 16 Source Code                       The parties agree that Blue Spike will examine
 17                                   Pandora’s source code.
 18 The deposition of Ivo             The parties have agreed to resolve the discovery
 19 Pletikosic. (Dkt. 136, Ex. 9 at   sought from Mr. Pletikosic’s deposition through a
 20 5; Ex. 4 at 8.)                   deposition of one of more of Pandora’s corporate
 21                                   representatives pursuant to Fed. R. Civ. P. 30(b)(6)
 22                                   on topics directed to Pandora’s control or direction
 23                                   of UMG or other third parties, or Pandora’s use of
 24                                   watermarking.
 25 The deposition of Kyle Lind.      The parties have agreed to resolve the discovery
 26 (Dkt. 136, Ex. 9 at 5; Ex. 6 at   sought from Mr. Lind’s deposition through a
 27 9.)                               deposition of one of more of Pandora’s corporate
 28
                                           5           Case No. 2:19-cv-00748-JAK-JPR
                             JOINT REPORT PURSUANT TO DKT. 144
Case 2:19-cv-00748-JAK-JPR Document 146 Filed 01/06/20 Page 7 of 9 Page ID #:5707



  1                                   representatives pursuant to Fed. R. Civ. P. 30(b)(6)
  2                                   on topics directed to Pandora’s control or direction
  3                                   of UMG or other third parties, or Pandora’s use of
  4                                   watermarking.
  5 The deposition of Craig           The parties have agreed to resolve the discovery
  6 McFadden. (Dkt. 136, Ex. 9 at sought from Mr. McFadden’s deposition through a

  7 6; Dkt. 89-9.)                    deposition of one of more of Pandora’s corporate
  8                                   representatives pursuant to Fed. R. Civ. P. 30(b)(6)
  9                                   on topics directed to Pandora’s control or direction
 10                                   of UMG or other third parties, or Pandora’s use of
 11                                   watermarking.
 12 Universal Music Group             Blue Spike will proceed with its third-party
 13 (“UMG”) and Universal             discovery efforts regarding UMGRS. (Dkt. 136,
 14 Recording Services, Inc.          Ex. 9 at 6-7; Ex. 3 at 4-5.)
 15 (“UMGRS”). (Dkt. 136, Ex.

 16 3.)

 17 Warner Music Group                Blue Spike will proceed with its third-party
 18 (“WMG”). (Dkt. 136, Ex. 9 at      discovery efforts regarding WMG. (Dkt. 136, Ex.
 19 7; Ex. 7 at 15.)                  9 at 7; Ex. 7 at 15.)
 20

 21

 22

 23

 24

 25

 26

 27

 28
                                            6           Case No. 2:19-cv-00748-JAK-JPR
                              JOINT REPORT PURSUANT TO DKT. 144
Case 2:19-cv-00748-JAK-JPR Document 146 Filed 01/06/20 Page 8 of 9 Page ID #:5708



  1 DATED: January 6, 2020               Respectfully submitted,
  2                                      /s/ Jeffrey Francis Craft
                                         Jeffrey Francis Craft SBN 147186
  3
                                         jcraft@devlinlawfirm.com
  4                                      DEVLIN LAW FIRM LLC
                                         1526 Gilpin Avenue
  5                                      Wilmington, DE 19806
                                         Telephone: (302) 449-9010
  6                                      Facsimile: (302) 353-4251
  7                                      Timothy Devlin (pro hac vice)
                                         James M. Lennon (pro hac vice)
  8                                      Veronica Schad (pro hac vice)
                                         tdevlin@devlinlawfirm.com
  9                                      jlennon@devlinlawfirm.com
                                         vschad@devlinlawfirm.com
 10                                      DEVLIN LAW FIRM LLC
                                         1526 Gilpin Avenue
 11                                      Wilmington, DE 19806
                                         Telephone: (302) 449-9010
 12                                      Facsimile: (302) 353-4251
 13
                                         Attorney for Plaintiff Blue Spike, LLC,
 14                                      Blue Spike International Ltd., and
                                         Wistaria Trading Ltd.
 15

 16                                      /s/ Bryan A. Kohm
 17                                      Bryan A. Kohm (CSB No. 233276)
                                         Christopher L. Larson (CSB No. 308247)
 18                                      Jessica L. Benzler (CSB No. 306164)
 19                                      FENWICK & WEST LLP
                                         555 California Street, 12th Floor
 20                                      San Francisco, CA 94104
 21                                      Telephone: 415.875.2404
                                         Facsimile: 415.875.2300
 22

 23                                      Jonathan T. McMichael (CSB No. 304737)
                                         FENWICK & WEST LLP
 24                                      1191 Second Avenue, 10th Floor
 25                                      Seattle, WA 98101
                                         Telephone: 206.389.4510
 26                                      Facsimile: 206.389.4511
 27

 28
                                         7           Case No. 2:19-cv-00748-JAK-JPR
                           JOINT REPORT PURSUANT TO DKT. 144
Case 2:19-cv-00748-JAK-JPR Document 146 Filed 01/06/20 Page 9 of 9 Page ID #:5709



  1                                          Crystal Nwaneri (CSB No. 318955)
  2
                                             FENWICK & WEST LLP
                                             801 California Street
  3                                          Mountain View, CA 94041
  4                                          Telephone: 650.988.8500
                                             Facsimile: 650.938.5200
  5

  6                                          Attorneys for Defendant PANDORA MEDIA,
                                             LLC
  7

  8                          ATTESTATION OF SIGNATURES

  9         I hereby attest that the concurrence in the filing of this document has been

 10 obtained from the signatory indicated by a “conformed” signature (/s/) within this e-

 11 filed document.

 12
      Executed on January 6, 2020.
 13
                                              /s/ Jeffrey Francis Craft
 14                                           Jeffrey Francis Craft SBN 147186
 15

 16

 17                             CERTIFICATE OF SERVICE
 18         I hereby certify that I electronically filed the foregoing with the Clerk of the
 19 Court using the CM/ECF system which will send notification of such filing to the

 20 Electronic Service List for this case.

 21

 22 Executed on January 6, 2020               /s/ Jeffrey Francis Craft
                                              Jeffrey Francis Craft SBN 147186
 23
                                              Attorney for Plaintiff Blue Spike LLC,
 24                                           Blue Spike International Ltd., and
                                              Wistaria Trading Ltd.
 25

 26

 27

 28
                                           8           Case No. 2:19-cv-00748-JAK-JPR
                             JOINT REPORT PURSUANT TO DKT. 144
